Case 6:20-cv-00410-WWB-GJK Document 48 Filed 05/08/20 Page 1 of 3 PageID 415



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION
____________________________________
                                     )
MICHAEL DALEIDEN, SEAN              )
RANDALL, STEVEN SACK, PEDRO         )
POVEDA, CHRISTOPHER CARVER, )
RICHARD JOSWICK, JUSTIN             )
SCOTT, and LYNN FRAZEL,             )
                                    )
      Plaintiffs,                   )
vs.                                 )          CASE NO: 6:20-cv-00410
                                    )
RED LAMBDA, INC., a Florida         )
For-Profit Corporation, BAHRAM      )
YUSEFZADEH, individually, SAAD      )
AL BARRAK, individually and LEWIS )
DUNCAN, individually, and IAIN      )
KERR                                )
                                    )
      Defendants.                   )
____________________________________)


       DEFENDANTS BAHRAM YUSEFZADEH’S AND IAIN KERR’S NOTICE OF
      PARTIAL OBJECTION TO PLAINTIFFS’ MOTION FOR RECONSIDERATION

          Earlier this week the Court granted Defendants’ Motion to Compel Arbitration (Doc. 45

(“Order”))      and   Plaintiffs   have   requested    reconsideration   (Doc.    47   (“Motion     for

Reconsideration”)). Plaintiffs filed their Motion for Reconsideration prior to receiving notice of

whether Defendants Yusefzadeh and Kerr objected to the relief they requested. In furtherance of

the goals of Local Rule 3.01(g) Defendants Yusefzadeh and Kerr file this notice that they object

in part to Plaintiffs requested relief.

          Defendants Yusefzadeh and Kerr do not object to the Court reviewing its own Order, and

if it deems it appropriate, permitting Plaintiffs to address the Motion to Compel Arbitration. 1



1
    Either the current one on file, or a renewed motion to compel arbitration which may be filed.
                                                   1
                                                                                 www.spirelawfirm.com
                                                                                 Employment Attorneys
Case 6:20-cv-00410-WWB-GJK Document 48 Filed 05/08/20 Page 2 of 3 PageID 416



However, Defendants Yusefzadeh and Kerr note that there appears to be no mistake here. The

Court entered no order denying the Motion to Compel Arbitration as moot, thus it was still an

active pleading and the Court correctly noted that Plaintiffs failed to respond. The Court even

made specific reference to the Amended Complaint at the beginning of its “Background” section

in the Order, so there was no apparent oversight as to which complaint was operative. An amended

complaint does not necessarily moot a motion responding to the original complaint if defendants

would intend to use the same motion against the amended pleading. See Kahama VII, LLC v.

Space Coast Builders & Contractors, Inc., No. 6:12-cv-454-Orl-19DAB, 2013 U.S. Dist. LEXIS

203237, at *18 n.10 (M.D. Fla. Jan. 28, 2013) citing Trading Techs. Int'l, Inc. v. BGC Partners,

Inc., No. 10-C-715, 2010 U.S. Dist. LEXIS 84138, 2010 WL 3272842, at *1 (N.D. Ill. Aug. 17,

2010) (“Courts routinely deny motions to dismiss as moot after an amended complaint is filed,

unless a defendant wishes to apply the same motion to the amended complaint because

the amended complaint has not remedied the previous deficiencies”). Here Defendants would

have refiled the same Motion to Compel Arbitration.

       However, if the Court is inclined to permit Plaintiffs to address the Motion to Compel

Arbitration, Defendants Yusefzadeh and Kerr do not object. And if so, Defendant Kerr will join

the Motion to Compel Arbitration.

       With regard to part B of Plaintiffs’ requested relief, arguing that dismissal is not the proper

remedy, Defendants Yusefzadeh and Kerr object and will file a response within the time permitted

under Local Rule 3.01(b).




                                                 2
                                                                               www.spirelawfirm.com
                                                                               Employment Attorneys
Case 6:20-cv-00410-WWB-GJK Document 48 Filed 05/08/20 Page 3 of 3 PageID 417



DATED this 8th day of May, 2020.

                                                 Respectfully submitted,
                                                 Spire Law, LLC
                                                 12249 Science Drive, Suite 155
                                                 Orlando, Florida 32826
                                                 By: s/Jesse I. Unruh
                                                        Jesse I. Unruh, Esq.
                                                        Florida Bar No. 93121
                                                        jesse@spirelawfirm.com
                                                 Attorney for Defendants | Bahram Yusefzadeh and
                                                 Iain Kerr


                                  CERTIFICATE OF SERVICE

         I hereby Certify that on this 8th day of March, 2020, the foregoing was electronically filed

with the Clerk of Court by using CM/ECF which will send a notice of electronic filing to: R.

Samuel Dunaway, III, Esquire, at sam@dunawaylawfirm.com Dunaway Law Firm, P.A., 2457

Silver    Star   Road,    Orlando,     Florida     32804      and    Peter     M.    Wendzel,   Esquire

Peter.Wendzel@jacksonlewis.com           and       Madonna          M.       Snowden,     Esquire,    at

madonna.snowden@jacksonlewis.com at Jackson Lewis, P.C., 390 North Orange Avenue, Suite

1285, Orlando Florida 32801.

                                                  /s/ Jesse Unruh
                                                  Jesse Unruh




                                                    3
                                                                                    www.spirelawfirm.com
                                                                                    Employment Attorneys
